Citation Nr: 1526008	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  09-40 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to May 7, 2012 for lumbar degenerative joint disease.

2.  Entitlement to an initial rating in excess of 40 percent starting on May 7, 2012 for lumbar degenerative disc disease.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1959 to June 1961.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the Veteran's lumbar degenerative disc disease and assigned an initial 20 percent rating.  A June 2012 rating decision increased the rating to 40 percent, effect May 7, 2012, which resulted in the assignment of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that during the course of the appeal the RO granted service connection for bilateral lower extremity radiculopathy associated with the lumbar disability.  The Veteran initiated but did not perfect his appeal of the initial ratings for the bilateral lower extremity disabilities, so these matters are not before the Board for consideration.

In April 2015, the Veteran testified before the undersigned during a Travel Board hearing.  A transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

CAPRI records stored electronically in Virtual VA indicate the Veteran had an Aid & Attendance examination in August 2011.  This record is not associated with his file and may provide some information regarding the severity or impact of the Veteran's lumbar disability.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran's VA treatment records and hearing testimony show he receives private medical treatment for his service-connected low back disability.  Aside from a January 2011 medical record, the most recent private treatment record is dated in March 2009.  In order to better assess the severity of the Veteran's lumbar disability, all pertinent medical records should be associated with the file.  VA regulations require that it seek to obtain private medical evidence that is identified as being pertinent and specific to the claim.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Leap v. Derwinski, 2 Vet. App. 404, 405 (1992). 

Accordingly, the case should be remanded to the RO/AOJ so that it may undertake the appropriate efforts to obtain these relevant records for inclusion in the evidence.

These issues of increased ratings for the lumbar disability and entitlement to a TDIU are inextricably intertwined, therefore, the increased rating issue must be adjudicated before the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associated with the claims file a copy of the Veteran's Aid & Attendance examination conducted in August 2011.

2.  Ask the Veteran to identify all private healthcare providers who have treated his lumbar disability since March 2009 and have him complete the necessary authorizations for each provider in order to obtain copies of these records.  The Veteran should specifically provide such information for Froedtert and Wisconsin Medical Center, as he specifically identified these sources during the hearing.  Once the records are received they should be associated with the claims file.  

All actions to obtain the aforementioned requested records should be documented fully in the claims files.  If the records are not obtainable, a memorandum noting their unavailability should be included in the claims file and the Veteran must be notified.

3.  Afterwards, the RO/AOJ should review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

4.  Thereafter, the RO should readjudicate the Veteran's claim for higher ratings for the lumbar disability and TDIU.  If the maximum benefit sought on appeal remains denied with respect to these claims, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




